Case 2:20-cv-10949-LVP-MJH
              Case: 20-1469 ECF
                            Document:
                                No. 13949-1
                                         filed Filed:
                                               06/11/20
                                                      06/11/2020
                                                           PageID.3553
                                                                   Page: Page
                                                                         1    1 of 11(1 of 11)




                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                               100 EAST FIFTH STREET, ROOM 540
    Deborah S. Hunt           POTTER STEWART U.S. COURTHOUSE          Tel. (513) 564-7000
        Clerk                     CINCINNATI, OHIO 45202-3988        www.ca6.uscourts.gov




                                              Filed: June 11, 2020




 Ms. Kristen Lara Baiardi
 Abbott Nicholson
 1900 W. Big Beaver Road
 Suite 203
 Troy, MI 48084

 Ms. Jennifer Bennett
 Gupta Wessler
 100 Pine Street
 Suite 1250
 San Francisco, CA 94111

 Mr. Robert C. Clark
 Potter, DeAgostino, O'Dea & Clark
 2701 Cambridge Court
 Suite 223
 Auburn Hills, MI 48326

 Mr. Steven H. Cook
 Law Office
 3707 Day Road
 Rockford, TN 37853-3531

 Mr. Thomas M. DeAgostino I
 Potter, DeAgostino, O'Dea & Clark
 2701 Cambridge Court
 Suite 223
 Auburn Hills, MI 48326

 Mr. Andrew Goetz
 United States Attorney's Office
 211 W. Fort Street, Suite 2001
 Detroit, MI 48226
Case 2:20-cv-10949-LVP-MJH
              Case: 20-1469 ECF
                            Document:
                                No. 13949-1
                                         filed Filed:
                                               06/11/20
                                                      06/11/2020
                                                           PageID.3554
                                                                   Page: Page
                                                                         2    2 of 11(2 of 11)




 Mr. Deepak Gupta
 Gupta Wessler
 1900 L. Street, N.W.
 Suite 312
 Washington, DC 20036

 Mr. Keith Hollingshead-Cook
 Law Office
 P.O. Box 3432
 Peoria, IL 61612

 Mr. Daniel S. Korobkin
 ACLU Fund of Michigan
 2966 Woodward Avenue
 Detroit, MI 48201

 Mr. Philip Edwin Mayor
 ACLU Fund of Michigan
 2966 Woodward Avenue
 Detroit, MI 48201

 Ms. Cary S. McGehee
 Pitt, McGehee, Palmer & Rivers
 117 W. Fourth Street
 Suite 200
 Royal Oak, MI 48067

 Mr. Peter L. Menna
 Oakland County Corporation Counsel
 1200 N. Telegraph Road
 Department 419
 Pontiac, MI 48341

 Mr. Steven M. Potter
 Potter, DeAgostino, Campbell & O'Dea
 2701 Cambridge Court
 Suite 223
 Auburn Hills, MI 48326-0000

 Ms. Alexandria Twinem
 Civil Rights Corps
 1600 Connecticut Avenue, N.W.
 Eighth Floor
 Washington, DC 20009
Case 2:20-cv-10949-LVP-MJH
              Case: 20-1469 ECF
                            Document:
                                No. 13949-1
                                         filed Filed:
                                               06/11/20
                                                      06/11/2020
                                                           PageID.3555
                                                                   Page: Page
                                                                         3    3 of 11(3 of 11)




                   Re: Case No. 20-1469, Jamaal Cameron, et al v. Michael Bouchard, et al
                       Originating Case No. : 2:20-cv-10949

 Dear Counsel,

    The Court issued the enclosed Order today in this case.

                                                 Sincerely yours,

                                                 s/Cathryn Lovely
                                                 Opinions Deputy

 cc: Mr. David J. Weaver

 Enclosure
Case 2:20-cv-10949-LVP-MJH
              Case: 20-1469 ECF
                            Document:
                                No. 13949-2
                                         filed Filed:
                                               06/11/20
                                                      06/11/2020
                                                           PageID.3556
                                                                   Page: Page
                                                                         1    4 of 11(4 of 11)



                              NOT RECOMMENDED FOR PUBLICATION
                                     File Name: 20a0344n.06


                                 UNITED STATES COURT OF APPEALS
                                      FOR THE SIXTH CIRCUIT


 JAMES CAMERON, et al.,                                            )
                                                                                                 FILED
                                                                                         Jun 11, 2020
                                                                   )                 DEBORAH S. HUNT, Clerk
         Plaintiffs-Appellees,
                                                                   )
                                                                   )
 v.
                                                                   )
                                                                   )                    ORDER
 MICHAEL BOUCHARD, et al.,
                                                                   )
         Defendants-Appellants                                     )
                                                                   )


         Before: COLE, Chief Judge; BUSH and LARSEN, Circuit Judges*

         Plaintiffs, five pretrial detainees or convicted prisoners (collectively, “inmates”) housed in

 the Oakland County Jail (“the Jail”), filed a complaint under 42 U.S.C. § 1983 and 28 U.S.C.

 § 2241, on behalf of themselves and others housed or to be housed there. They claimed, among

 other things, that Defendants’ “deliberate indifference” to the substantial risk of harm posed by

 COVID-19 at the Jail violated their rights under the Eighth Amendment and the Due Process

 Clause of the Fourteenth Amendment. On May 21, the district court granted a preliminary

 injunction requiring Defendants to (1) provide all Jail inmates with access to certain protective

 measures and medical care intended to limit exposure, limit transmission, and/or treat COVID-19,

 and (2) provide the district court and Plaintiffs’ counsel with a list of medically vulnerable inmates

 within three business days.



 *
   Judge Ralph B. Guy, Jr., recused himself from further participation in this case after ruling on Defendants’ first
 motion to stay the preliminary injunction pending appeal. Judge Joan L. Larsen was chosen as his substitute by
 random assignment.
Case 2:20-cv-10949-LVP-MJH
              Case: 20-1469 ECF
                            Document:
                                No. 13949-2
                                         filed Filed:
                                               06/11/20
                                                      06/11/2020
                                                           PageID.3557
                                                                   Page: Page
                                                                         2    5 of 11(5 of 11)


                                                     No. 20-3447


          On May 26, we denied Defendants’ motion to stay the preliminary injunction pending

 appeal. Cameron, et al. v. Bouchard, et al., 20-1469 (6th Cir. May 26, 2020) (order denying

 motion to stay). We held that Defendants had not shown a likelihood of success on the merits,

 given our deferential standard of review and the district court’s finding that Plaintiffs had satisfied

 both the objective and subjective components of the deliberate indifference inquiry. Id.

          On May 31, the district court entered an order that began the process for granting bail for

 members of the medically vulnerable subclass. This order was consistent with the district court’s

 order granting a preliminary injunction, the purpose of which was to “enable the Court to

 implement a system for considering the release on bond or other alternatives to detention in the

 Jail for each subclass member.” (R. 94 at PageID 3063). On June 1, the district court identified

 fifty inmates under consideration for release and instructed Plaintiffs to submit bail applications

 on behalf of any of the fifty inmates.2

          Defendants filed a renewed emergency motion to stay the district court’s proceedings,

 arguing that intervening changes in the law warrant a reconsideration of our initial denial of their

 motion. We agree with Defendants and GRANT their renewed emergency motion to stay,

 particularly in light of our recent decision to vacate a district court’s preliminary injunction in very

 similar circumstances in Wilson, et al. v. Williams, et al., No. 20-3447, 2020 WL 3056217, at *12

 (6th Cir. June 9, 2020).

          In Wilson, federal prisoners housed in the Elkton Federal Correctional Institution in Ohio

 filed a petition under 28 U.S.C. § 2241 to obtain release from custody to limit their exposure to



 2
  Plaintiffs argue that because Defendants could not appeal the May 31 and June 1 orders, those orders are not properly
 before us. Plaintiffs are correct that the May 31 and June 1 orders are not appealable. See Groseclose v. Dutton, 788
 F.2d 356, 359 (6th Cir. 1986) (per curiam); Gooch v. Life Investors Ins. Co. of America, 672 F.3d 402, 416 (6th Cir.
 2012). However, our appellate jurisdiction arises from the district court’s grant of the preliminary injunction on May
 21. See 28 U.S.C. § 1292(a) (“[T]he courts of appeals shall have jurisdiction of appeals from . . . interlocutory orders
 of the district courts of the United States . . . granting . . . injunctions.”).

                                                            2
Case 2:20-cv-10949-LVP-MJH
              Case: 20-1469 ECF
                            Document:
                                No. 13949-2
                                         filed Filed:
                                               06/11/20
                                                      06/11/2020
                                                           PageID.3558
                                                                   Page: Page
                                                                         3    6 of 11(6 of 11)


                                             No. 20-3447


 the COVID-19 virus. Id. at *1. They sought to represent all current and future inmates, including

 a subclass of inmates who—through age and/or certain medical conditions—were particularly

 vulnerable to complications, including death, if they contracted COVID-19. Id. On April 22, the

 district court entered a preliminary injunction much like the one entered here, requiring the Federal

 Bureau of Prisons (“BOP”) to, among other things, identify members of the medically vulnerable

 subclass and evaluate their eligibility for transfer out of confinement at Elkton. Id.

         Justice Sotomayor granted a stay of the preliminary injunction pending appeal to our court.

 See Williams, et al. v. Wilson, et al., No. 19A1047, 2020 WL 2988458 (Mem) (June 4, 2020). On

 appeal, we vacated the preliminary injunction, holding that petitioners had not shown a likelihood

 of success on the merits of their Eighth Amendment claim, because they had not satisfied the

 subjective component of the deliberate indifference inquiry. Wilson, No. 20-3447, 2020 WL

 3056217, at *12. Fatal to Plaintiffs’ claim was the fact that the BOP “responded reasonably” to

 the risks presented by COVID-19. Id. at *7. The BOP’s actions to control the virus included:

                implement[ing] measures to screen inmates for the virus; isolat[ing]
                and quarantin[ing] inmates who may have contracted the virus;
                limit[ing] inmates’ movement from their residential areas and
                otherwise limit[ing] group gatherings; conduct[ing] testing in
                accordance with CDC guidance; limit[ing] staff and visitors and
                subject[ing] them to enhanced screening; clean[ing] common areas
                and giv[ing] inmates disinfectant to clean their cells; provid[ing]
                inmates continuous access to sinks, water, and soap; educat[ing]
                staff and inmates about ways to avoid contracting and transmitting
                the virus; and provid[ing] masks to inmates and various other
                personal protective equipment to staff.

 Id. at *8.

         Defendants took similar preventative measures here. Such measures included: distributing

 a memo to the Jail staff about proper cleaning procedures intended to limit the spread within the



                                                  3
Case 2:20-cv-10949-LVP-MJH
              Case: 20-1469 ECF
                            Document:
                                No. 13949-2
                                         filed Filed:
                                               06/11/20
                                                      06/11/2020
                                                           PageID.3559
                                                                   Page: Page
                                                                         4    7 of 11(7 of 11)


                                               No. 20-3447


 Jail; stopping all visitation; initiating new arrest screenings for COVID-19; initiating a prison

 release program, in which 110 inmates were released by Michigan state courts; quarantining new

 arrestees for 14 days; quarantining any inmate experiencing symptoms of COVID-19 and any

 inmate who had contact with a symptomatic inmate; checking inmates who were in symptomatic

 quarantine three times a day with a full set of vitals including a temperature check; placing inmates

 that tested positive in the positive COVID-19 cells; offering level-one masks and medical

 treatment to all inmates; cancelling group activities; using prepackaged meals for food service;

 using a UVI disinfecting machine and sanitizing cells more frequently; giving all inmates access

 to a disinfectant called DMQ, which is effective against COVID-19; promoting social distancing

 by reducing cell numbers depending upon inmate classification; and providing access to COVID-

 19 testing to the entire inmate population.

        Given our intervening decision in Wilson, a case that is binding on us, we now agree with

 Defendants that Plaintiffs are unlikely to succeed on the merits of their Eighth and Fourteenth

 Amendment claims. “[W]hile the harm imposed by COVID-19 on inmates at [the Jail] ‘ultimately

 [is] not averted,’ [Defendants have] ‘responded reasonably to the risk’ and therefore ha[ve] [likely]

 not been deliberately indifferent to the inmates’ Eighth Amendment rights.” Id. (citing Farmer v.

 Brennan, 511 U.S. 825, 844 (1994)). Our conclusion that Plaintiffs are unlikely to succeed on the

 merits challenge is dispositive, because “[o]ur cases warn that a court must not issue a preliminary

 injunction where the movant presents no likelihood of merits success.” Id. at *11 (quoting Daunt

 v. Benson, 956 F.3d 396, 421–22 (6th Cir. 2020)).

        We GRANT Defendants’ renewed emergency motion to stay the preliminary injunction

 pending resolution of Defendants’ appeal.




                                                   4
Case 2:20-cv-10949-LVP-MJH
              Case: 20-1469 ECF
                            Document:
                                No. 13949-2
                                         filed Filed:
                                               06/11/20
                                                      06/11/2020
                                                           PageID.3560
                                                                   Page: Page
                                                                         5    8 of 11(8 of 11)


                                            No. 20-3447


        COLE, Chief Judge, dissenting. Largely for the reasons stated in the May 26, 2020, order

 in this case, I would deny the defendants’ renewed emergency motion for a stay. See Cameron, et

 al. v. Bouchard, et al., No. 20-1469 (6th Cir. May 26, 2020) (order denying motion to stay) (“May

 26 Order”). The preliminary injunction is a modest order entered to maintain the health and safety

 of the inmates incarcerated at the Jail while this litigation proceeds. It does not order the release

 of a single inmate and only requires the defendants to take measures such as providing soap and

 disinfectant to inmates, performing regular cleaning of the facility, and establishing detailed

 protocols to address the spread of COVID-19 within the Jail.

        I do not believe that Wilson v. Williams, No. 20-3447, 2020 WL 3056217 (6th Cir. June 9,

 2020), changes the analysis that led us to deny the defendants’ request for a stay last month. In

 particular, I would note that the district court, following submissions by the parties and a multi-

 day hearing, made several findings of fact regarding deficits in the defendants’ response to the

 COVID-19 pandemic at the Jail, findings that were not part of the record in Wilson. The record

 contains, for example, evidence that officials altered their practices for the sole purpose of an

 inspection of the Jail only to return to unsafe practices when the inspection concluded. It also

 reveals that inmates are unable to use disinfectant in their bunks and common areas, and that those

 common areas are rarely—if ever—cleaned. It shows that use of personal protective equipment

 by Jail officials has been, at best, sporadic, that officials move inmates between cells without

 regard for whether an inmate is symptomatic, and that there have been completely inadequate

 medical responses to inmates who do experience symptoms. Most concerningly, the record shows

 that officials threatened to punish complaining inmates by transferring them to areas of the Jail

 that are infested with COVID-19.


                                                  5
Case 2:20-cv-10949-LVP-MJH
              Case: 20-1469 ECF
                            Document:
                                No. 13949-2
                                         filed Filed:
                                               06/11/20
                                                      06/11/2020
                                                           PageID.3561
                                                                   Page: Page
                                                                         6    9 of 11(9 of 11)


                                              No. 20-3447


         Wilson, like all Eighth Amendment cases, required a detailed examination of a distinct

 factual record. I do not view the result of that examination as dispositive of our inquiry here.

 Moreover, the pretrial detainees at the Jail bring their claims under the Fourteenth Amendment,

 and, as such, I am not convinced that they must satisfy the deliberate indifference standard that

 doomed the petitioners’ Eighth Amendment claims in Wilson. See Kingsley v. Hendrickson, 135 S.

 Ct. 2466, 2473 (2015); see also J.H. v. Williamson Cty., 591 F.3d 709, 717 (6th Cir. 2020) (citing

 Bell v. Wolfish, 441 U.S. 520, 535, 538–39 (1979)).

         But even if our determination in Wilson were indicative of the merits of the issues presented

 in this appeal, the majority misstates the import of such a finding to our disposition of the renewed

 motion for a stay. The defendants, in requesting a stay, bear a “heavy burden.” Ohio State

 Conference of NAACP v. Husted, 769 F.3d 385, 389 (6th Cir. 2004). And, under the test for

 evaluating a request for a stay, it is their burden, not the plaintiffs’, to make “a strong showing that

 [they are] likely to succeed on the merits.” Nken v. Holder, 556 U.S. 418, 434 (2009) (internal

 quotation marks and citation omitted). So the procedural posture is, at this stage, quite unlike it

 was in Wilson.

         Additionally, the defendants’ likelihood of success on the merits is just one of several

 factors that we consider in concert in order to determine whether we should exercise our discretion

 to stay the preliminary injunction pending appeal, rather than one that can decide the case on its

 own like the plaintiffs’ likelihood of success does at the merits stage. Id. Thus, even if our

 determination in Wilson did bear on the question of whether the defendants have shown that they

 are likely to prevail on the merits, we would still need to weigh the other factors we consider in

 this inquiry.


                                                    6
Case 2:20-cv-10949-LVP-MJH
              Case: 20-1469 ECF
                             Document:
                                No. 13949-2
                                         filed 06/11/20
                                               Filed: 06/11/2020
                                                          PageID.3562
                                                                  Page:Page
                                                                       7    10 of 11
                                                                                  (10 of 11)


                                             No. 20-3447


         Each of those factors strongly weighs in the plaintiffs’ favor. They require us to consider

  whether a stay irreparably harms the plaintiffs, whether the lack of a stay irreparably harms the

  defendants, and where the public interest lies. Id. As already noted, the district court has not

  ordered the defendants to release any inmates. The preliminary injunction order only requires the

  defendants to take action to ensure inmate safety and provide information so that appropriate next

  steps can be determined. The severity of COVID-19 is well known by now. Inmates, especially

  those who are medically vulnerable, are at risk of severe illness or death should they contract the

  virus and, unlike those who are not incarcerated, cannot take all of the government-recommended

  precautions for avoiding the virus. They therefore depend on jail officials to take steps like the

  ones the preliminary injunction requires the defendants to take in order to remain safe. If the

  defendants abandon these measures as a result of this stay, plaintiffs may contract the virus while

  this litigation proceeds through the courts, which could cause serious illness or even death. These

  severe harms could not be remedied, even by the plaintiffs’ ultimate success in this suit.

         Similarly, the limited nature of the preliminary injunction leads me to conclude that the

  defendants would not be irreparably harmed by it remaining in place pending this appeal. In fact,

  the only conceivable harm to defendants is that they will be required to spend time and resources

  complying with the preliminary injunction. But “[m]ere injuries, however substantial, in terms of

  money, time and energy necessarily expended in the absence of a stay are not enough” to

  demonstrate irreparable harm. Mich. Coal. of Radioactive Material Users, Inc. v. Griepentrog,

  945 F.2d 150, 154 (6th Cir. 1991) (quoting Sampson v. Murray, 415 U.S. 61, 90 (1974)). Finally,

  providing inmates with basic necessities to ensure their protection against a deadly virus clearly




                                                   7
Case 2:20-cv-10949-LVP-MJH
              Case: 20-1469 ECF
                             Document:
                                No. 13949-2
                                         filed 06/11/20
                                               Filed: 06/11/2020
                                                          PageID.3563
                                                                  Page:Page
                                                                       8    11 of 11
                                                                                  (11 of 11)


                                             No. 20-3447


  does no harm the public interest. Indeed, failure to do so would seem to inflict a much greater

  harm in that regard.

         For these reasons, I respectfully dissent.



                                                ENTERED BY ORDER OF THE COURT




                                                __________________________________
                                                Deborah L. Hunt, Clerk




                                                      8
